Name: Commission Regulation (EEC) No 2210/84 of 30 July 1984 re-establishing the levying of customs duties on other outer garments, products of category 26 (code 0260), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 31 . 7 . 84 Official Journal of the European Communities No L 203/ 11 COMMISSION REGULATION (EEC) No 2210/84 of 30 July 1984 re-establishing the levying of customs duties on other outer garments, products of category 26 (code 0260), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas, in respect of other outer garments, products of category 26 (code 0260), the relevant ceiling amounts to 73 000 pieces ; whereas, on 24 July 1984, imports of the products in question into the Commu ­ nity, originating in Brazil , a country covered by prefe ­ rential tariff arrangements, reached and were charged against that ceiling ; Having regard to the Treaty establishing the European Economic Community, whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil , Having regard to Council Regulation (EEC) No 3570/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION :Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of that Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Article 1 As from 3 August 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3570/83 , shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Code Category CCT heading No NIMEXE code ( 1984 ) Description ( 1 ) (2) ( 3 ) W 0260 26 ex 60.05 A II ex 61.02 B 60.05-45 , 46, 47, 48 61.02-48 , 52, 53 , 54 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments , and clothing accessories : II . Other : Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants ' (other than babies') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres (') OJ No L 362, 24 . 12 . 1983, p. 92 . No L 203/ 12 Official Journal of the European Communities 31 . 7 . 84 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1984. For the Commission Karl-Heinz NARJES Member of the Commission